Citation Nr: 0003002	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-04 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for lumbar disc disease 
with nerve involvement of the right thigh.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for meralgia paresthetica of the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  He was a prisoner of war of the German government from 
January 2, 1945, to April 16, 1945.

Service connection for a right hip disorder was denied in a 
Board of Veterans' Appeals (Board) decision dated in March 
1973.  In July 1983, the Board once again denied service 
connection for a right hip disorder, noting that the veteran 
had not presented a new factual basis upon which to allow the 
claim.  This appeal arises from a October 1997 decision by 
the Cleveland, Ohio, Regional Office (RO) that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for meralgia 
paresthetica of the right thigh.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  Service connection for meralgia paresthetica of the right 
thigh was previously denied by the RO and confirmed by the 
Board in March 1973 and in July 1983 decisions.

3.  Evidence submitted or secured since the July 1983 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran suffers from meralgia paresthetica of the 
right thigh that was incurred as a result of his active 
service. 

5.  There is no nexus between the veteran's present lumbar 
disc disease with nerve involvement of the right thigh and 
events in service or on a secondary basis to service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The July 1983 Board decision, which subsumes the previous 
denial of entitlement to service connection for meralgia 
paresthetica of the right thigh, is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (1999).

2.  New and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for 
meralgia paresthetica of the right thigh.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  Meralgia paresthetica of the right thigh was caused by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303(a), 3.309(c) 
(1999).

4.  The claim for service connection for lumbar disc disease 
with nerve involvement of the right thigh is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO originally denied service connection for meralgia 
paresthetica of the right thigh in a September 1972 rating 
decision.  The denial was confirmed by a Board decision 
issued in March 1973.  The veteran again attempted to reopen 
his claim in December 1981.  Entitlement to service 
connection for a right hip disorder was denied by the Board 
in July 1983.  Therefore, the July 1983 Board decision, which 
subsumes the previous denial by the RO, is final. 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

The evidence of record at the time of the July 1983 Board 
decision included the veteran's service medical records and a 
November 1945 examination for separation that was negative 
for complaints, symptoms or findings regarding a right thigh 
problem.  Other evidence included VA medical records, 
including examination reports that diagnosed meralgia 
paresthetica of Roth and hospitalization summaries.  A May 
1972 letter from Ervin L. Koons, M.D., stated that the 
veteran had a marked decrease in sensory impulse on lateral 
right thigh extending to the knee.  It had been present since 
the days of prison camp when the veteran was extremely 
emaciated. Pressure caused by lying on a hard board bed at 
that time caused damage to the nerve.  A March 1982 VA 
neurological examination concluded with the diagnosis of 
traumatic neuropathy due to pressure of the right lateral 
femoral cutaneous nerve with resultant numbness over the 
lateral aspect of the right thigh.  On the basis of that 
evidence, the Board concluded that the right hip disability 
was not present until many years after service, and service 
connection was denied.  

Evidence received since the July 1983 Board decision includes 
a January 1998 examination report from S. Zaheer Hasan, M.D.  
The assessments included possible entrapment of the lateral 
femoral cutaneous nerve of the thigh on the right side.  The 
report states that this could have been possible for improper 
and unusual posturing and/or subsequent compression of the 
lateral femoral cutaneous nerve at the level of the inguinal 
ligament.  Also of record is a transcript of the veteran's 
personal hearing in May 1998 wherein he testified that he 
lost much weight while he was a prisoner of war.  He slept on 
rough sawn boards without a mattress or cushion of any kind.  
When he first got the numbness in his leg he thought that he 
had severed a nerve in his right hip.  It has bothered him 
ever since his prisoner of war time.  
The veteran's spouse testified that she has known since 1952 
that the veteran had had the numbness in his right thigh.  He 
told her then that it came from his prisoner of war days.  A 
May 1998 letter from a friend years who was a prisoner of war 
with the veteran states that the veteran had had a right leg 
condition that he attributed to sleeping on a board while a 
prisoner of war.  An October 1999 VA medical opinion states 
that the veteran's symptoms suggest a long-standing 
compression of the lateral femoral cutaneous nerve that could 
be related to the position which the veteran assumed while 
sleeping on wooden boards.  

Considering the evidence submitted since the July 1983 Board 
decision, the Board finds that there is new and material 
evidence to reopen the veteran's claim.  Generally, the 
January 1998 examination report from S. Zaheer Hasan, M.D, 
the May 1998 testimony from the veteran and his spouse, as 
well the October 1999 VA medical opinion  provides additional 
evidence to the incurrence of a right hip disorder in 
service.  The Board finds that this evidence is, relative to 
the evidence of record at the time of the July 1983 rating 
decision, new and material under 38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.      

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Diseases specific as to former prisoners of war. If a veteran 
is: (1) A former prisoner of war and; (2) as such was 
interned or detained for not less than 30 days, the following 
diseases shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  Avitaminosis, beriberi (including beriberi heart 
disease), chronic dysentery, helminthiasis, malnutrition 
(including optic atrophy associated with malnutrition), 
pellagra, any other nutritional deficiency, psychosis, any of 
the anxiety states, dysthymic disorder (or depressive 
neurosis), organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite, post-
traumatic osteoarthritis, irritable bowel syndrome, peptic 
ulcer disease, peripheral neuropathy except where directly 
related to infectious causes.  38 C.F.R. § 3.309(c) (1999).

Meralgia Paresthetica Of The Right Thigh

The veteran, a former prisoner of war, has testified that he 
developed a right hip disorder as a result of sleeping on 
wooden boards while a prisoner of war.  This is accepted as 
satisfactory evidence of injury to the hip in service.  The 
medical evidence clearly indicates that the veteran has had a 
right thigh condition of a neurological nature for several 
decades.  A VA examiner has linked the current symptoms to 
nerve damage caused by the harshness of the veteran's 
captivity during World War II.  Balancing the evidence and 
applying the benefit of the doubt under 38 U.S.C.A. 
§ 5107(b), the veteran is entitled to service connection for 
meralgia paresthetica of the right thigh. 

Lumbar Disc Disease With Nerve Involvement Of The Right Thigh

As previously stated, in order for a claim to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).

A review of the service medical records does not reveal any 
references to lumbar spine pathology.  Although as early as 
1970, the veteran was noted to have degenerative bone and 
joint changes of the lumbosacral strain, he reported in a 
December 1983 Former POW Medical History that he was never 
beaten or tortured, nor did he mention the lumbosacral spine.  
While S. Zaheer Hasan, M.D., in 1998, noted right lumbosacral 
polyradiculopathy and suggested that given the veteran's 
history, trauma to the lumbar spine could be suspected, this 
is based on a history provided by the veteran, and not a 
review of the veteran's service medical records and VA 
medical records.  Medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The only statements 
relating the lumbar spine disorders to service or to a 
service-connected disorder, are those made by the veteran.  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Finally, in October 1999, a VA examiner concluded, after 
reviewing the record, that it was highly unlikely that there 
was a relationship between the peripheral nerve injury of the 
right thigh and a lumbar spine disorder.  

Absent competent medical evidence showing a relationship 
between the service and the veteran's current lumbar spine 
disorder or establishing a relationship between service-
connected disabilities and the lumbar spine disorder, the 
claim is not well grounded.  Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection lumbar disc disease with nerve involvement of the 
right thigh.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 
126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Morton, 12 Vet. 
App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
meralgia paresthetica of the right thigh is granted. 

Entitlement to service connection for lumbar disc disease 
with nerve involvement of the right thigh is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 


